—Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 0843B-95.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards” (People ex rel. Klein v Kruger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Thompson, J. P., Copertino, Pizzuto, Altman and Hart, JJ., concur.